July 21, 1915. The opinion of the Court was delivered by
This was an action to foreclose a mortgage on real property. The defendant, by answer, sets up payment. The case was referred to the master to hear and determine all issues of law and fact and report the same to the Court. He found and reported at the date of his report there was due the plaintiff the sum of $281.05. Exceptions were *Page 363 
taken to this report, and upon these exceptions the case was heard by his Honor, Judge Sease, who confirmed the report of the master, and from his Honor's decree defendant appeals upon questions of fact. The main contention in the case is, as to when the mortgage, called the Aldrich mortgage, was credited on the mortgage held by the plaintiff, or whether it was ever credited, and also as to the credit of $120, shown by passbook, introduced in evidence by the defendant, and as to various other credits, which defendant claims, should go as a credit on the mortgage in suit.
By reference to the exceptions it will be seen that not a single question of law is raised. The exceptions raise purely questions of fact which have been passed upon by the master, and concurred in by the trial Judge.
This Court has often held that in reviewing questions of fact found by the master, and concurred in by the trial Judge, it is incumbent upon the appellant to satisfy this Court by the preponderance of the evidence that the finding of the Circuit Judge was erroneous.
The appellant's counsel has so earnestly and seriously argued his exceptions, that the findings of master concurred in by the Circuit Judge were wrong, that the Court has studied with the very greatest care his contentions and scrutinized carefully all of the testimony and calculations, and we fail to find that there was any error in the finding of the Circuit Court that the Aldrich mortgage was taken into consideration and credited at the time the new mortgage was given; and in his findings that credit had been given to the defendant for all payments made by him, to which defendant was entitled, and the evidence conclusively warrants the master's findings, concurred in by the trial Judge. All exceptions are overruled.
   Judgment affirmed. *Page 364